 174DECISIONSOF NATIONALLABOR RELATIONS BOARDMorrison-Knudsen Company,Inc.andGeneral Driv-ers and Helpers Union Local No. 554 affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 17-CA-5732April 23, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December27, 1973,Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tionsand a supporting brief,and the GeneralCounsel filed an answering brief to Respondent'sexceptions and brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Morrison-KnudsonCompany,Inc.,Boise,Idaho, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order.iRespondent contendsthatitwasdenied due process oflaw because ofthe AdministrativeLaw Judge's denial of its requestthat counsel for theGeneral Counselbe required to turn overtoRespondentcopies ofstatements made by witnesses who were not called to testify at the trial. Wefind no merit in Respondent's contention Sec. 102.118 of the Board'sRulesand Regulations.Respondentalso asserted in its exceptions that it wasentitled to a more complete statementof thefacts which formed the basis ofthe complaint.We find nomerit in that contentionbecause tb'omplaintsufficientlyspecifiedthe allegationsand Respondent was fully advised oftheGeneralCounsel's contentionsat the hearing.Lloyd A. Fry RoofingCompany,109 NLRB 1314.See also Sec102.15 c f the Board'sRules andRegulations.2The Respondent has excepted to certain credibilityfindings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunlessthe clear preponderance of all of therelevant evidenceconvinces us that theresolutionsare incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexaminedthe record and find nobasis for reversing his findings.DECISIONSTATEMENT OF THE CASERALPH WINKLER,Administrative Law Judge:Hearing inthismatterwas held in North Platte,Nebraska, onNovember 5, 1973,upon an amended complaint originallyissued by the General Counsel on October 17, 1973, andRespondent's answer thereto.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTMorrison-Knudsen Company, Inc., operatesa generalcontracting,engineering and developing firm from itsprincipal place of business in Boise,Idaho.Respondentmakes interstate purchases and performs out-of-stateservices respectively exceeding$50,000 annually,and I findthat it is engaged in commerce within Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local 554, the Charging Partyherein, is alabor organization within Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis case involves Respondent's discharge of TerryHarvey andits refusal to reinstate him.Respondent was the successful bidder and was awardeda contract for the site-preparation phase of a power plantproject near Sutherland, Nebraska. This project is beingconstructed under the auspices of the Nebraska PublicPower District, a political subdivision of the State ofNebraska, and each phase of the project is subject tocompetitive bidding under Nebraska law. As of the hearingherein, the Respondent had bid on, but the Power Districthad not yet awarded, a contract for the construction workto follow the initial site-preparation phase.Respondentbegan site-preparation operations in June 1973, and itscontract with the Power District obligated Respondent tocomplete this initial phase by November 30, 1973.'The site-preparation work involved the excavation andIAll dates herein are in 1973 unless otherwise indicated.210 NLRB No. 36 MORRISON-KNUDSEN CO.175moving by Respondent of more than 6,500,000 cubic yardsof dirt in the 6-month period prescribed by its contractwith the Power District. Meeting the scheduled completiondate of this phase was also critical in terms of Respon-dent's cost for the rental of heavy construction equipment;this item exceeded $20,000 per day. Weatherwas also amaterial circumstance; on November 5, when this hearingwas held, snow had already fallen.Among the trades or crafts employed by Respondent onthe site-preparation project were teamsters and operatingengineers.There were 9 teamsters, equally divided intothree shifts, and approximately 100 engineers.Beforeoperationsbegan in June, Respondent had accordedprehire recognition to the Charging Party (Teamsters Local554) as exclusive bargaining representative for all teamstersto be employed on the project, and Respondent hadsimilarlyrecognizedOperatingEngineersLocal 571,IUOE, for engineers.A.Harvey's DischargeTerryHarvey was one of the Teamsters-representedemployees on a three-man shift, and had been appointedLocal 554's job steward by Jerry Younger, the businessrepresentative of Local 554. Ralph Sudman, an operatingengineerin the unit represented by Engineers Local 571,was a job steward for Local 571.Respondent discharged Harvey on August 14 in thefollowing circumstances: Early on August 14, Respondentdischarged Engineers Steward Sudman and another oper-ating engineer.At or about 10 a.m. that samemorning,Sudman informed Harvey that Sudman was "pulling" theengineersoff the project to protest his (Sudman's) and theother engineer's discharge. Harvey worked as a flatbedtruckdriver on the project, and Sudman asked Harvey tonotify engineers working elsewhere on the project thatSudman had called out theengineersunit.Harveythereupon drove his assigned vehicle into the field toadvise engineersof Sudman's "walkout" call. Harveyreturned with some engineers in about 20 minutes, andparked the truck; Harvey decided to pull out theteamstersshift,and, after then discussing the engineers walkout withthe two other teamsters on his shift, all three teamsterswalked out and left the project.About I1 a.m. that same morning, Harvey informedTeamsters Local President Bill Noble of his walkout withthe other two teamsters, and Noble directed them to returntowork. The threeteamstersthereupon returned to theproject about 11:50 a.m., and Harvey advised RespondentForeman Pat Monnot that they were reporting f c- workpursuantto President Noble's instructions. Monnot repliedthat "you guys that went out, we don't need you for therest of the day."Meanwhile, about noon that same day (August 14),ProjectManager Duane Buckert notifiedBusiness Repre-sentativeJerry Younger of the walkout of all crafts and ofHarvey's aforementioned participation. Younger said hewould contact the teamster group and direct them toreturn; Buckert told Younger at the time that Harvey wasbeing terminated, and they later scheduled a jobsitemeeting thefollowing morning to discuss the matter ofHarvey's reinstatement.Ruckert,Younger, and Harvey accordingly had twoconversations on August 15 concerning Harvey, who hadmeanwhile received a termination notice,effective 10:30a.m. on August 14, stating as reason therefor, "Directlyinvolved in instigating work stoppage." The engineersdisputewas settled on August 15 and Respondentpermitted the othertwo teamstersto return to work.Although there is a conflict whether Buckert said he wouldreinstateHarvey if Harveygave up the stewardship orwhether Buckert said he might reconsider reinstatingHarvey on such condition,the net result was that Harveywas fired and not reinstated.Buckert testified,in effect,that the original dispute solely concerned the OperatingEngineers, and that he therefore felt that Harvey as theTeamsters steward"was sticking his nose into someoneelse's dispute" by "telling. . . [the Engineers]to go off thejob and then carrying his own people [the other twoTeamsters] with him when he left the job."B.Contentions of the Parties; Scope of Collective-Bargaining ArrangementsAdmitting, as indicated, that it discharged Harvey for hisstrike activities described above,Respondent asserts thatthe statutory protections normally accorded suchactivitiesare unavailing here.Respondent thus contends that it wasentitled to discharge Harvey "because the activities heengaged in were a violation of Charging Party's [TeamstersLocal 554's] bargaining agreement with Respondent."Respondent refers in this connection to Local 554sstandard area agreement,herein called General Counsel'sExhibit 3. The General Counselraisestwo controvertingcontentions:he first asserts that Respondentand Team-stersLocal 554 had never agreed to be bound by all theprovisions of General Counsel's Exhibit 3; next he claimsthat, in any event, General Counsel's Exhibit 3 may not beconstrued as prohibiting strikes or work stoppages.L.W.Sproat is Respondent's assistantdirector of laborrelations. In April, Sproat called Younger (the Teamstersbusiness representative)to obtain information concerningtheTeamsters wage rates in the area.Sproat explained,according to Younger's undenied testimony, that Respon-dent needed the information in preparing its bid for theinitial site-preparation job. On April 12, Younger thereu-pon mailed General Counsel's Exhibit 3 to Sproat with anaccompanying note that General Counsel's Exhibit 3 "is acopy of an for "the"] agreement you requested for theproject at Sutherland, Nebraska."Younger's next contact with Respondent was withProjectManager Buckert on or about June 1. Theydiscussed the equipment to be used and the wage rates tobe paid on the project, and they also discussed Respon-dent's use of Local 554's hiring hall. All parties agree inthis proceeding that Respondent and Local 554 according-ly reachedan understandingby June, wherebyRespondentextended exclusive recognition to Local 554 and that theybe bound byall economic provisions of General Counsel'sExhibit 3, including hiring hall procedures. The parties didnot discuss strike or walkout provisions or grievancehandling matters at their June 1 meeting.The parties herealso agree that they fully implemented the foregoingunderstandings. 176DECISIONSOF NATIONALRespondent and Operating Engineers Local 571 alsocontemporaneously agreed,by way of oralundertaking, toobserve all the terms and conditions of Local 57 l's areaagreement,whichis in evidence as General Counsel'sExhibit 6.The record does not delineate further discussionsbetween Respondent and Teamsters respectingsite-prepa-ration operations. Meanwhile, however, in connection withits interest in obtaining the construction contract for thenext phase of the project, Respondent met in August withrepresentatives of the Nebraska Building Trades Council,which includes both Teamsters and Engineers. On thatAugust occasion, Respondent submitted to the Council aproposed projectwide agreement to cover all trades andcrafts to be employed on the next phase of the projectshould Respondent be awarded that construction contract.The Council representatives turned down Respondent's all-trades proposal at the time, and the record does nototherwise describe the status of such negotiations.General Counsel's Exhibit 3 consists of 17 articles withan attached scheduleof jobclassifications and wage rates.While conceding that most of these provisions wereadopted bythe parties as a binding-albeitoral-arrange-ment,the General Counsel asserts that the parties did notadopt all provisions of General Counsel's Exhibit 3 and hethus claims that articles I, V, and presumably XVI werenot agreed upon by the parties.Respondent contends, asalready indicated, that all provisions of General Counsel'sExhibit 3 were within the parties'agreement.Respondent and Teamsters Local 554 hardly areneophytes in the construction industry and it may beassumed that each is familiar with the practices and usagesof the industry. Respondent having accorded exclusiveprehire recognition to Local 554 and both parties havingdiscussed and agreed upon the full gamut of economic andhiring hallprovisions of Local 554s area agreement, Iconsider it unreasonable to find that the parties did notadopt all provisions of General Counsel's Exhibit 3. BothRespondent and Local 554 had Local 554s area agreementwhen,in their June discussion, theyfocused on the "gut"matters involving the economics of the job. As neitherparty raised any question concerning any other itemcovered by General Counsel's Exhibit 3, I believe the onlyfair conclusion in the circumstances is that they implicitlyadopted all substantive provisions of General Counsel'sExhibit 3. This conclusion is particularly warranted uponconsideration of the Engineers contemporaneous contractarrangementwith Respondent, the fact that the parties didobserve all economic provisions of General Counsel'sExhibit 3, the fact that the record does not show that eitherRespondent or Teamsters Local 554 urged further negotia-tions limited to the site-preparation job, and the fact thatRespondent and the Trades Council began discussions onterms and conditions should the Power District award aconstruction contract to Respondent for the next phase ofthe power plant project.I accordingly find that Respondent and Teamsters Local554 did adopt and agree to be bound by all substantiveprovisions of General Counsel's Exhibit 3 and that all suchprovisions were operative at all times material here.LABOR RELATIONS BOARDC.DoesGeneral Counsel'sExhibit 3 Contain aNo-Strike Obligation?Respondent predicates its no-strike contention onarticlesIand VofGeneral Counsel'sExhibit 3. TheGeneralCounselsuggests that article XVI also is relevant.These provisionsread as follows:Article IPurposeThe purposeof the agreement is to promotesettlement of labor disagreements by conference, topreventstrikesand lock-outs,to stabilize conditions inheavyand highway construction work in the areasaffectedby thisagreement and to encourage coopera-tion between the employer and the union to theirmutual advantage;therefore,in keeping with the abovepurpose,thehereinafter referred to as theEmployer, and Local 554,affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America,hereinafter referredto astheUnion,agree tobe bound by theterms andconditions of this agreement.Article VAn authorizedrepresentative of the local union shall beallowed admission to the job in carrying out theprovisions of this agreement,provided however, that hefirst contacts the employer or his authorized represent-ative on the job and provided that he does not interferewith the progress of the work.The Unionshall designate an employee on the job assteward. The Unionagrees tonotifythe Employer inwriting and to assume responsibility for the acts andconduct of the stewardwhile performing his unionduties that are authorized by the Unionin writing. Thejob steward shall try to adjustdifferencesthatmayarise betweenthe Employer or Employer'sauthorizedrepresentativeand the employeeconcerning workingrules or agreements,and shall reportsuch controversyto the businessagent,who willadjust the matter withthe Employer or his authorizedrepresentative, if nosettlementisreachedbetween the Employer andsteward. No employeeshall be discriminated againstfor authorized union activity. The Employeragrees tonotify the Union if anyreason it becomes necessary toterminateemploymentof the designated steward.ArticleXVIPicket LineIt shall not be a violationof this agreement, and itshall not be acause for discharge or disciplinary actionin the eventan employee refuses to enter upon anyproperty involved ina labor dispute or refuses to gothrough or work behindany picket line, including thepicket line of unionsparty to thisagreement and MORRISON-KNUDSEN CO.includingpicket lines at the Employer'splace ofbusiness.InNewspaper Production Company,205 NLRB No. 113,an employer claimed thatsympathystrikers forfeited aright of reinstatement and therefore were lawfully dis-charged becausetheir sympathy strike purportedly violatedimplied"no-strike" obligations in an operativeagreementwith the StereotypersUnion. Thisargument was based onthe following statementin the preamble to that contract:This agreement is enteredinto for the purpose ofpreventingmisunderstandingbetween the parties; toestablish a wage scale,workinghours andworkingconditions;to preventlockouts, boycottsand strikes,and to provide for conciliation if necessary.The Board found thatthe language of the foregoingpreamble"falls patentlyshort of obligating the Stereotyp-ers Union to refrain from striking.The preamble is merelya statement of thepurpose of the contractand does notembodya waiver by the Union of theright to strike."Article I herein is indistinguishable,and theBoard'scomment isaccordinglycontrolling here.Article V, above,also fallsshort as legal predicate forRespondent's"no strike" contention. The Board, withSupremeCourt approval, has long held that contractualgrievancemachineryhas the effect of proscribing strikesover grievances where parties have"obligated [themselves]to refer grievance disputesto the arbitratorpanel andprecluded[themselvesI from usingany othermeans fortheir resolution"WL Mea4 Inc.,113 NLRB 1040, 1043;TeamstersLocal 174 v. Lucas Flour Co.,369 U.S. 95, 105(1962).An agreementprescribing the exclusivity andfinality of arbitration is clearly the touchstone for implyinga no-strikeobligationin these circumstances.Neitherelement is present here,and I concludethatGeneralCounsel'sExhibit3 doesnot contain either an expressed orimplied no-strikingundertaking.The General Counsel furthercontendsthat articles I andV would,in any event, not interdictthe sympathy Strike 2by Harvey etal.,even if these provisionsbe assumed toprovide for arbitration.He thus assertsthat the underlyingdispute involved the Engineers and was therefore notgrievable within articleV of General Counsel's Exhibit 3,and that in such circumstancestheMeadprinciple isinapplicable.Washington-BaltimoreNewspaper Guild, Local3.5 (TheWashingtonPost Company,et al.),186 NLRB 877,883;TeamstersLocal 174 v. Lucas Flour Co.,369 U.S. 95,105 (1%2). Ineed not consider this and further argumentsadvancedby the General Counsel. And in view of myfinding that GeneralCounsel's Exhibit 3 does not embodya no-strikeprohibition,Ialso need not consider theGeneral Counsel's alternativecondonation theory of thecase.9 Sympathy strikers are entitled to the rights of primary strikers undertheAct.NLRB.v.Union Carbide Corporatia,440 F.2d 54,55-56(C.A. 4,1971);NLRB.v.Southern Greyhound Lines,426 F.2d 1299, 1301 (C.A. 5,1970);Truck Drivers UnionLocal No. 413, etc. (Brown TransportCorp.) v.NLRB.334 F.2d 539,542-543 (C.A.D.C.,1964), cert. denied379 U.S. 916.This Jut cited case involved a consideration of an identical provision toarticle XVI in the present case.CONCLUSIONS OF LAW1771.Respondent is an employer within Section 2(6) and(7) of the Act.2.TeamstersLocal No.554 is a labor organizationwithin Section2(5) of the Act.3.Respondent discharged and refused to reinstateTerry Harvey forparticipating in a sympathetic strikeagainstRespondent,such sympathetic strike not beingprohibitedor otherwise in violation of Respondent'scollective-bargaining arrangements with Teamsters Local553.4.Respondent has accordingly discriminated againstTerry Harvey forengaging in protected concerted activitiesand it thereby has violated Section 8(axl) and(3) of theAct.5.Theaforesaid unfair labor practices affect commercewithin Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(axl) and(3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmativeaction,including reinstatingHarveyat the Sutherland project and making him whole.Backpaywill beordered from August 16,the day followingsettlement of the Engineers strike;and backpay computa-tionsshall be in accordance withF.W.Woolworth Co.,90NLRB289, andIsis Plumbing& Heating Co.,138 NLRB716.Upon the foregoing findings,conclusions,and the entirerecord,and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDERSMorrison-Knudsen Company,Inc.,Boise,Idaho, itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discharging or refusing to reinstate employees forengaging in protected strike activities.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir right to self-organization,to form,join,or assist anylabor organization, to bargain collectively through repre-sentatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all suchactivities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Terry Harvey immediate reinstatement to hisformer position or, if that job no longer exists, to asubstantially equivalent position at the Sutherland PowerPlant project without prejudice to seniority or other rights3 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDand privileges,and make him whole as setforth in "TheRemedy" section above, for any loss of earnings sufferedas a result of the discrimination against him.(b)Post at its power plant project at Sutherland,Nebraska, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 17 of the Board, after beingduly signed by Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecut: omarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material. Respondentshall also furnish a copy of the notice to each employee atthe plant.(c)Notify the Regional Director for Region 17, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.4In the event that the Board'sOrder isenforcedby a judgment of aUnited StatesCourt ofAppeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL reinstateTerryHarvey and make himwhole for earnings lost since his discharge, beginningAugust 16, 1973.WE WILL NOTdischargeor refuse to reinstateemployees to discourage or in reprisal for union orother protected concerted activities,including strike orsympathetic strike activities.MORRISON-KNUDSENCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,616 Two Gateway Center,Fourth At State,Kansas City, Kansas 64101, Telephone816-374-5181.